Yesawich Jr., J. (dissenting).
We respectfully dissent. The key issue here is whether the evidence, viewed in the light most favorable to plaintiff, could support a finding that defendants Karen Gregory and Greene County Community Action Agency, Inc. (hereinafter collectively referred to as defendants) willfully (i.e., knowingly) interfered with a legal custody order. Inasmuch as defendants have not sought to disprove plaintiff’s assertion that he was the children’s sole legal custodian on the day in question, plaintiff’s failure to produce the order establishing that fact is of no moment (see, Ayotte v Gervasio, 81 NY2d 1062,1063). And while the short duration of the allegedly improper detention may prove to be relevant when and if the issue of damages is reached, it has no bearing on whether plaintiff has stated a cause of action for custodial interference.
Turning to the question of willfulness, defendants rely primarily upon Gregory’s averment that she did not know that plaintiff had sole custody of the children, but merely "presumed”, because plaintiff and defendant Linda Brink had been living together, that they shared custody. This is far from dis-positive, however, for among the documents proffered by plaintiff is an agency progress note, dated November 12, 1992, stating that after a court appearance on that day, "[plaintiff] * * * received custody of the children”. This reference to a change in custody resulting from a legal proceeding, recorded in the agency’s own files, renders suspect Gregory’s self-serving assertion that she was unaware that plaintiff had sole custody of the children, and raises a question as to the reasonableness of her "presumption” to the contrary.
Where, as here, "knowledge is a key fact at issue, and particularly within the possession of the movant”, that party’s credibility should not be determined by affidavit (Krupp v Aetna Life & Cas. Co., 103 AD2d 252, 262), particularly if the opposing party has come forth with evidence that casts doubt upon the veracity of the statements at issue. In concluding that it "was certainly not unreasonable” for Gregory to assume—even in the face of this note—that Brink continued to share custody, the majority has, in my view, improperly disregarded this fundamental principle, and engaged in "issue determination” rather than the "issue finding” that is the Court’s proper function when it is considering granting the drastic remedy of summary judgment (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404; Assaf v Ropog Cab Corp., 153 AD2d 520, 521-522). Accordingly, we would affirm the denial of defendants’ motion.
*822Crew III, J., concurs. Ordered that the order is reversed, on the law, without costs, motion granted, summary judgment awarded to defendants Greene County Community Action Agency, Inc. and Karen Gregory, and complaint dismissed against said defendants.